Title: From James Madison to James Monroe, 16 April 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Apl. 16. 1823
        
        Your favor of the 9th. did not come to hand till the evening before the last. From a communication just had with my nephew, I find that he is anxious not to lose the chance of the Secretariship to the Board under the Treaty, and seems to be encouraged in his hopes by his friend Col: Barbour. It will be agreeable to him therefore, if not objectionable, that his appt. to the other place you mention, should be suspended till the appt. to the Board be decided on: unless indeed his acceptance of the Florida appt. would be regarded as no bar to his transfer to the other: in which case, if an immediate appt. to the latter be necessary, he would not decline it. Expecting the pleasure of seeing you in a few days, I add only my esteem & affect. regards
        
          James Madison
        
      